           Case 7:20-mj-00774-UA Document 3 Filed 01/21/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                  United States Attorney
                                                  Southern District of New York


                                                  United States District Courthouse
                                                  300 Quarropas Street
                                                  White Plains, New York 10601


                                                   January 21, 2021

The Honorable Andrew E. Krause
United States Magistrate Court Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601


       Re:    United States v. Jarrett Crisler, Jr., a/k/a “Jayecee,” 21-mj-00774

Dear Judge Krause:

      The Government writes to respectfully request that the Court unseal the above-referenced
complaint and arrest warrant, as we have been advised that the defendant has been arrested.

                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   United States Attorney


                                           By:
                                                   Shiva H. Logarajah
                                                   Assistant United States Attorney


SO ORDERED:



_____________________________________
HONORABLE ANDREW E. KRAUSE
UNITED STATES MAGISTRATE JUDGE
January 21, 2021
